DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              H.C., the father,
                                Appellant,

                                     v.

         DEPARTMENT OF CHILDREN AND FAMILIES, and
             THE GUARDIAN AD LITEM PROGRAM,
                        Appellees.

                              No. 4D18-1131

                          [October 18, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2016-3591 CJ-DP.

  Roger Ally of Law Offices of Roger Ally, P.A., Fort Lauderdale, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

  Laura J. Lee of the Guardian ad Litem Program, Tallahassee, for
appellee Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.